REGAN, Judge.
Plaintiff, J. J. Clarke Company, Inc., instituted this suit against the defendants, the Housing Authority of New Orleans; Pittman Construction Company, and Massachusetts Bonding and Insurance Com*338pany, Continental Casualty Company, New Amsterdam Casualty Company, and American Automobile Insurance Company, the sureties of Pittman Construction Company, endeavoring to recover the sum of $5,408.68 plus interest and attorney’s fees in order to satisfy its claim for building materials furnished to Charles X. Miller, one of Pittman’s subcontractors on the Desire Street Housing Project, in the City of New Orleans.
The defendants answered and denied that they are liable to the plaintiff for the amount sought to be recovered by him.
Various cross-pleadings were also filed by the litigants, including a third party petition by Pittman and its sureties against Miller and his surety for any amount which it may be required to pay Clarke emanating from their vicarious liability under the Public Works Statute.
Clarke moved against Pittman for a summary judgment, which was granted. In addition thereto, a motion for summary judgment by Pittman against Miller was severed from the Clarke proceeding against Pittman, and it, together with all other such claims, for obvious legal reasons, was consolidated with another suit by Miller against Pittman and its sureties, entitled, “Charles X. Miller v. Housing Authority of New Orleans, et al.”, 175 So.2d 326. In that case, the plaintiff, Charles X. Miller, sued the Pittman Construction Company and its sureties, together with the Housing Authority of New Orleans, to recover a 10% retainage on a subcontract from Pittman for lathing and plastering work executed by him as a subcontractor in the Desire Street Housing Project.
For the reasons assigned therein, the judgment of the lower court is amended as delineated in the decree attached to the opinion in the consolidated suit, and as amended, the judgment is affirmed.
Amended and affirmed.